EX-33.3 (logo) TRIMONT REAL ESTATE ADVISORS Management's Certification Regarding Compliance with Applicable Servicing Criteria TriMont Real Estate Advisors, Inc. (the "Asserting Party") is responsible for assessing compliance as of and for the year ended December 31, 2012 (the "Reporting Period") with the applicable servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB as set forth in Exhibit A hereto (the "Applicable Servicing Criteria"). The transactions covered by this report are only those transactions processed by the Asserting Party in its capacity as trust, senior trust or operating advisor for the asset backed securities transactions listed in Exhibit B hereto (the "Platform"). The Asserting Party has used the servicing criteria set forth in item 1122(d) of the Securities and Exchange Commission's Regulation AB to assess its compliance with the Applicable Servicing Criteria for the Reporting Period and has concluded that the Asserting Party has complied, in all material respects, with the Applicable Servicing Criteria as of December 31, 2012 and for the Reporting Period with respect to the Platform. Grant Thornton LLP, an independent registered public accounting firm, has issued an attestation report on the assessment of compliance with the Applicable Servicing Criteria as of December 31, 2012 and for the Reporting Period as set forth in this assertion. TriMont Real Estate Advisors, Inc. March 1, 2013 /s/ Ernest J. Davis Ernest J. Davis Managing Director (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria General Servicing Considerations (d)(1)(i) Policies Policies and procedures N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 and are instituted to Procedures monitor any performance or other triggers and events of default in accordance with the transaction agreement. (d)(1)(ii) Policies If any material N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 and servicing activities Procedures are outsourced to third (vendors) parties, policies and procedures are instituted to monitor the third party's performance and compliance with such servicing activities. (d)(1)(iii) Back-up Any requirements in the N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Servicer transaction agreements to maintain a back-up servicer for the pool assets are maintained. 4 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(1)(iv) Fidelity A fidelity bond and N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Bond errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreement. Cash Collection and Administration (d)(2)(i) 2 Days to Payments on pool assets N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 deposit are deposited into the Payments appropriate custodial into bank accounts and Custodial related bank clearing Accounts accounts no more than two business days of receipt, or such other number of days specified in the transaction agreements. (d)(2)(ii) Wire Disbursements made via N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Transfers wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. 5 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(2)(iii) Advances Advances of funds or N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. (d)(2)(iv) Comming- The related accounts N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 ling for the transaction, such as cash reserve accounts or accounts established as a form of over collateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. 6 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(2)(v) Federally Each custodial account N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Insured is maintained at a Institu- federally insured tion depository institution as set forth in the transaction agreements. For purposes of this criterion, "federally insured depository institution" with respect to a foreign financial institution means a foreign financial institution that meets the requirements of Section 240.13k-1(b)(1) of this chapter. l.3 Each custodial account shall be maintained at a federally insured depository institution in trust for the applicable investor. (d)(2)(vi) Unissued Unissued checks are N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Checks safeguarded so as to prevent unauthorized access. 7 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(2)(vii) Reconcil- Reconciliations are N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 iations prepared on a monthly basis for all asset- backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations: (a) are mathematically accurate; (b) are prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (c) are reviewed and approved by someone other than the person who prepared the reconciliation; and (d) contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. Investor Remittance and Reporting 8 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(3)(i) Reports Reports to investors, X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 to the including those to be Investor filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports: (a) are prepared in accordance with timeframes and other terms set forth in the transaction agreements; (b) provide information calculated in accordance with the terms specified in the transaction agreements; (c) are filed with the Commission as required by its rules and regulations; and (d) agree with investors' or the trustee's records as to the total unpaid principal balance and number of pool assets serviced by the servicer. 9 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(3)(ii) Investor Amounts due to N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Remittance investors are allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. (d)(3)(iii) Investor's Disbursements made to N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Records an investor are posted within two business days to the servicer's investor records, or such other number of days specified in the transaction agreements. (d)(3)(iv) Remittance Amounts remitted to N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 and Bank investors per the Statements investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. Pool Asset Administration (d)(4)(i) Collat- Collateral or security N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 eral/ on pool assets is Security maintained as required on Pool by the transaction Assets agreements or related pool asset documents. 10 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(4)(ii) Safeguard Pool assets and related N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Pool documents are Assets safeguarded as required by the transaction agreements. (d)(4)(iii) Changes to Any additions, removals N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 the Pool or substitutions to the Assets asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. (d)(4)(iv) Obligor's Payments on pool N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Payment assets, including any Record payoffs, made in accordance with the related pool asset documents are posted to the applicable servicer's obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e.g., escrow) in accordance with the related pool asset documents. 11 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(4)(v) Pool Asset The servicer's records N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Records regarding the pool Match UPB assets agree with the servicer's records with respect to an obligor's unpaid principal balance. (d)(4)(vi) Loan Changes with respect to N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Modific- the terms or status of ations an obligor's pool asset (e.g loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. (d)(4)(vii) Loss Loss mitigation or X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 X^1 Mitigation recovery actions (e.g., Actions forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the timeframes or other requirements established by the transaction agreement. 12 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(4)(viii) Collection Records documenting N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Efforts collection efforts are Documented maintained during the period a pool asset is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the transaction agreements, and describe the entity's activities in monitoring delinquent pool assets including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). (d)(4)(ix) ARMs Adjustments to interest N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 rates or rates of return for pool assets with variable rates are computed based on the related pool asset documents. 13 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(4)(x) Escrow Regarding any funds N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Funds held in trust for an obligor such funds are (a) analyzed, in accordance with the obligor's pool asset documents, on at least an annual basis, or such other period specified in the transaction agreements; (b) interest on such funds is paid, or credited, to obligors in accordance with applicable pool asset documents and state laws; and (c) returned to the obligor within 30 calendar days of full repayment of the related pool assets, or such other number of days specified in the transaction agreements. 14 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4 Section Description Criteria Applicable Criteria (d)(4)(xi) Timely Payments made on behalf N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Payments of an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements. (d)(4)(xii) Late Any late payment N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 N/A^2 Payment penalties in connection Penalties with any payment to be made on behalf of an obligor are paid from the Servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission. 15 (page) EXHIBIT A CCMT CFCRE DBUBS MSC WFRBS GSMS UBS JPMCC WFRBS WFCM WFRBS UBS 2011- 2011- 2011- 2011- 2011- 2012- 2012- 2012- 2012- 2012- 2012- 2012- Regulation AB Criteria C1 C2 LC3 C3 C5 GC6 C1 CIBX C7 LC5 C9 C4
